NO. 1524608, 1524439
STATE OF TEXAS                                  §   IN THE DISTRICT COURT
                                                §                                FILED IN
vs.                                             §                   6th COURT OF APPEALS
                                                    8th JUDICIAL DISTRICT
                                                §                   TEXARKANA, TEXAS
MIKE ALVIN RUIZ                                 §                5/21/2015
                                                    HOPKINS COUNTY, TEXAf  11:46:07
                                                                             '
                                                                               "
                                                                               'Y
                                                                                     AM ILED
                                                                      DEBBIE AUTREY __Lt:__M
                                                                        AT/I :   o'clock
                                                                          Clerk
                                    NOTICE OF APPEAL                                 MAY 1 9 2015
TO THE HONORABLE JUDGE OF SAID COURT:                                               ~~~ ~tA

       Now comes Mike Alvin Ruiz, Defendant in the above styled and numbered ca~~kl~, 5

this written notice of appeal to the Court of Appeals of the State of Texas from the judgment of

conviction and sentence herein rendered against Mike Alvin Ruiz.

                                            Respectfully submitted,


                                            Roland Fergurson
                                            1804 Woodbridge Drive
                                            Sulphur Springs, TX 75482
                                            Tel: (903) 335-8412
                                            Fax: (903) 335-8412



                                            By: Roland
                                                 ~~14~ Fergurson
                                                State Bar No. 00786425
                                                Attorney for Mike AJvjn Rujz


                               CERTIFICATE OF SERVICE
       This is to certify that on May 19, 2015, a true and correct copy of the above and foregoing

document was served on the District Attorney's Office, Hopkins County, by Hand delivery.